UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1515



KELVIN SIMMONS,

                                             Plaintiff - Appellant,

          versus


MARY J. HUFF, formerly known as Mary H.
Simmons;    LINDA    STARKE,    Social   Worker,
Chesterfield/Colonial Heights Department of
Social Services; CHESTERFIELD/COLONIAL HEIGHTS
DEPARTMENT OF SOCIAL SERVICES; PAMELA MOSELEY,
Social Worker, Virginia Department of Social
Services,    Henrico    District    Office;   S.
HINTON-MCRAE, Support Enforcement Specialist,
Virginia   Department    of   Social   Services,
Henrico District Office; VIRGINIA DEPARTMENT
OF SOCIAL SERVICES; COUNTY OF CHESTERFIELD,
VIRGINIA; CHESTERFIELD COUNTY COMMONWEALTH
ATTORNEY OFFICE; MARY E. LANGER; ELIZABETH
SMYERS, Office of the Commonwealth Attorney;
CHESTERFIELD COUNTY POLICE DEPARTMENT; R. D.
ASH, Detective, #646; J. T. WILLIAMS, Officer,
#449, Chesterfield County Police Department;
THOMAS J. LOVING,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-90-3)


Submitted:   July 24, 2003                  Decided:   July 29, 2003
Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kelvin Simmons, Appellant Pro Se.        Stephen Vaughan Sommers,
HAIRFIELD, MORTON, WATSON & ADAMS, P.L.C., Richmond, Virginia;
Steven Latham Micas, County Attorney, Michael Steven Jonas Chernau,
COUNTY ATTORNEY’S OFFICE, Chesterfield, Virginia; Andrew Cameron
O’Brion, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Joshua Noah Lief, SANDS, ANDERSON, MARKS & MILLER,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Kelvin Simmons appeals the district court’s order denying

relief on his civil complaints.         We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      See Simmons v. Huff, No. CA-03-90-3

(E.D. Va. Apr. 18, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED


                                    2